\OOO\`|O\UI-l>b~)l\)v-‘

l\.)l\.)¥\)[\)!\)l\.)l\)l\.)!\)r--‘r---‘)--*i-*>-¢r-~)--~)-l)_i>-l
OO\]O`\U]-l>L)J[\)*-"‘O©OO\]O\U\-I>L)Jl\)>-‘O

Case 2:18-cv-OO788-JLR Document 16 Filed 11/07/18 Page 1 of 11

Honorable J ames L. Robart
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
ALBERTA SMITH,
Plaimiff, NG. C18-0788 JLR
V -P-P=Q€P-QSBD~STIPULATED
' PROTECTIVE ORDER

R. ALEXANDER ACOSTA, Secretary of
Labor, U.S. Department of Labor,

Defendant.

 

 

 

 

1. PURPOSES AND LIMITATIONS
Discovery in this action Will involve production of confidential, proprietary, or private

information for Which special protection may be Warranted. Accordingly, the parties hereby stipulate
to and petition the court to enter the following Stipulated Protective Order. The parties acknowledge .
that this agreement is consistent With LCR 26(0). lt does not confer blanket'protection on all
disclosures or responses to discovery, the protection it affords from public disclosure and use
extends only to the limited information or items that are entitled to confidential treatment under the
applicable legal principles, and it does not presumptively entitle parties to file confidential
information under seal.

sriPuLArED PRorECrrvE oRDER _ 1 UNITED srArEs ATToRNEY

018-mss JLR 1201 PACIFIC AvE., sTE. 700

TACOMA, WA 98402
(253) 428-3 800

 

©OO\]O\UI-BL)J[\)i-\

l\)l\.)l\)l\)[\)[\.)l\)[\)l\.)>_‘>->-lr-l>-‘>-\>_l»-a)-l)-
OO\]O\U\-l>L)JI\)*-‘CKDOO\]O`\Ul-l>b)l\)»-‘C

 

 

Case 2:1B-cV-00788-.J|_R Document 16 Fiied 11/07/18 Page 2 of 11

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents, information, and tangible
things produced or otherwise exchanged: (l) medical records and medical information, (2) personnel
and employment-related records of any current or former government employee and/or military
employee, (3) tax records ; and (4) any other records whose release without a protective order would

potentially violate the Privacy Act, 5 U.S.C. § 552a

3- MP_E_

The protections conferred by this agreement cover not only confidential material (as defined
above), but also (l) any information copied or extracted from confidential material, including but not
limited to answer to interrogatories and requests for admissions; (2) all copies, excerpts, summaries,
or compilations of confidential material; and (3) any testimony, conversations, or presentations by
parties, potential witnesses, or their counsel that might reveal confidential material However, the
protections conferred by this agreement do not cover information that is in the public domain or

becomes part of the public domain through trial or otherwise

4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed or
produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures

that access is limited to the persons authorized under this agreement

STIPULATED PROTECTIVE ORDER - 2 UN[TED STATES ATTORNEY
C18-0788 JLR . 1201 PACIFIC AVE., STE. 700
TACOMA, WA 98402
(253) 428-3 800

 

l\)[\)[\.)l\)l\)l\)[\)l\)!\)»-*»-‘r-dr-\)-av-d>_ar-~r_)»_a
OO\`|O\Lh-I>WN’_‘C\O_OO\]O\Lh-L(JJNP-\O

\o.oo\)o\u\.:>wl\)»-‘

 

 

Case 2118-cv-00788-JLR Document 16 Filed 11/07/18 Page 3 of 11

4.2 Disclosure of “CONFIDENTIAL” lnformation or ltems. Unless otherwise ordered by the
court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees and/or contract
workers of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the receiving party and/ or the officers, directors, and employees (including in house
counsel) of the receiving party to whom disclosure is reasonably necessary for this litigation, unless
the parties agree that a particular document or material produced is for Attorney’s Eyes Only and is
so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this litigation and

who have signed the “Ack;nowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;
, (e) copy or imaging services retained by counsel to assist in the duplication of confidential

material, provided that counsel for the party retaining the copy or imaging service instructs the

service not to disclose any confidential material to third parties and to immediately return all

originals and copies of any confidential material;

(f) actual and potential witnesses in the action and their union representative, if any, to
whom disclosure is reasonably necessary and who have signed the “Acknowledgment and
Agreement to Be B`ound” (Exhibit A), unless otherwise agreed by the designating party or ordered
by the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
confidential material must be separately bound by the court reporter and may not be disclosed to

anyone except as permitted under this agreement;

STIPULATED PROTECTIVE ORDER - 3 UNITED STATES ATTORNEY
C18-0788 JLR 1201 PAC[FIC AVE., STE. 700
TACOMA, WA 98402
(253) 428-3800

 

 

\OOOMO\U\-l>u~>l\.)»-*

N[\)[\)I\)Nl\)l\)l\>l\.)l_*)-‘»-»-d)-~»_-r-a»_~»--)_a
OO\]O\LA-l>b)[\)l_‘C©OO\IO\(Jl-LWI\JWO

 

 

Case 2118-cv-OO788-JLR Document 16 Filed 11/07/18 Page 4 of 11

(g) the author or recipient of a document containing the information or a custodian or other
person who otherwise possessed or knew the information

4.3 Filin0 Confidential l\/Iaterial. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party to
determine whether the designating party will remove the confidential designation, whether the
document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted Local Civil Rule S(g) sets forth the procedures that must be followed and the standards

that will be applied when a party seeks permission from the court to file material under seal.

5. DESIGNATING PROTECTED MATERLAL

5 .l Exercise of Restraint and Care in Designating Material for Protection. Each party or non-
party that designates information or items for protection under this agreement must take care to limit
any such designation to specific material that qualifies under the appropriate standards The
designating party must designate for protection only those parts of material, documents, items, or
oral or written communications that qualify, so that other portions of the material, documents, items,
or communications for which protection is not warranted are not swept unjustifiably within the ambit
of this agreement

l\/lass, indiscriminate, or routinized designations are prohibited Designations that are shown
to be clearly unjustified or that have been made for an improper purpose (e.g. , to unnecessarily
encumber or delay the case development process or to impose unnecessary expenses and burdens on

other parties) expose the designating party to sanctions

STlPULA'l"l-ZD PROTECTIVE ORDER - 4 l UNITED STATES A'I"IORNEY
C18-07881LR 1201 PAC[FIC AVE., STE. 700
TACOMA, WA 98402
(253) 428-3800

 

 

\£DOO\]O\(JI-l>{.»~il\)>--a

Nl\)l\)l\)l\)l\)l\)l\)[\)+-*+-)-\»-r-l)-*)-l>-)_)z_\
OO\]O\LHLLNNHO\OOO\]O`\U!-I>UJN>-*O

 

 

Case 2:18-cV-OO788-JLR Document 16 Filed 11/07/18 Page 5 of 11

lf it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation

5.2 Manner and Timing of Designations. Except as otherwise provided in this agreement
(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
disclosure or discovery material that qualifies for protection under this agreement must be clearly so
designated before or when the material is disclosed or produced

(a) lnformation in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the
designating party must affix the word “CONFIDENTIAL” to each page that contains confidential
material lf only a portion or portions of the material on a page qualifies for protection, the
producing party also must'clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedings: the parties and any
participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other testimony
after reviewing the transcript Any party or non-party may, within fifteen days after receiving the
transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
exhibits thereto, as confidential lf a party or non-party desires to protect confidential information at
trial, the issue should be addressed during the pre-trial conference

(c) Other tangible items: the producing party must affix in a prominent place on the

exterior of the container or containers in which the information or item is stored the word

ST[PULATED PROTECTIVE ORDER - 5 UNITED STATES ATTORNEY
C18-0788 ILR - 1201 PACIFIC AV'E., STE. 700
TACOMA, WA 98402
(253) 428-3800

 

 

\OOO\]O`\Ul-l>L)JI\)r-‘

l\)[\)l\.)l\.)[\)l\)l\.)l\.)[\)l-r-*b_*)-‘»->-l)_->_¢,_ry_\,_r
OO\]O`\U`I-l>~l))l\.)t-‘O\OOO\]O\U!-|>Wl\)>_‘@

 

 

Case 2:18~cv-00788-.3LR Document 16 Filed 11/07/18 Page 6 of 11

“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the
producing party, to the extent practicable, shall identify the protected portion(s). f

5.3 inadvertent Failures to Desig;nate lf timely corrected, an inadvertent failure to designate
qualified information or items does not, standing alone, waive the designating party’s right to secure .
protection under this agreement for such material Upon timely correction of a designation, the
receiving party must make reasonable efforts to ensure that the material is treated in accordance with

the provisions of this agreement

6. CHALLENGNG CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
or a significant disruption or delay of the litigation, a party does not waive its right to challenge a
confidentiality designation by electing not to mount a challenge promptly after the original
designation is disclosed

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute regarding
confidential designations without court involvement Any motion regarding confidential
designations or for a protective order must include a certification, in the motion or in a declaration or
affidavit, that the movant has engaged in a good faith meet and confer conference with other affected
parties in an effort to resolve the dispute without court action The certification must list the date,
manner, and participants to the conference A good faith effort to confer requires a face-to-face

meeting or a telephone conference

STIPULATED PROTECTIVE ORDER - 6 UNlTED STATES ATTORNEY
C18~0788 JLR 1201PAC11:1C AVE., STE. 700
TACOMA, WA 98402
(253) 428-3800

 

 

\OOO\]O`\Ul-i>L)J[\))-

l\.)[\.)[\)l\)l\.)l\)l\.)[\)[\)l-\r-*r-‘»-‘>-*r-\)_\»-)--»_a
OO\]O\LJI-i>bJ[\)’-‘O\OOO\]O\§J`|-l>-L»Jl\)*-“O

 

 

Case 2:18-cv-00788-JLR Docu'ment 16 Filed 11/07/18 Page 7 of 11

653 Judicial lntervention lf the parties cannot resolve a challenge without court intervention,
the designating party may file and serve a motion to retain confidentiality under Local Civil Rule 7
(and in compliance with Local Civil Rule 5 (g), if applicable). The burden of persuasion in any such
motion shall be on the designating party. Frivolous challenges, and those made for an improper
purpose .(e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
the challenging party to sanctions All parties shall continue to maintain the material in question as

confidential until the court rules on the challenge

7. PROTECTED MATERML SUBPOENAED OR ORDERED PRODUCED lN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order; l v

(b) promptly notify in writing the party who caused the subpoena or order to issue in
the other litigation that some or all of the material covered by the subpoena or order isn subject to this
agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the

designating party whose confidential material may be affected

STIPULATED PROTECTIV`E ORDER - 7 UNITED STATES ATTORNEY
C18-0788 JLR 1201 PACIFIC AVE., STE. 700
TACOMA, WA 98402
(253) 428-3 800

 

 

 

\OOO\]O`\UI-l>b)l\)l-‘

[\)[\)[\)l\_)[\)[\)[\)[\)[\,)»-Ar--)_a)_\>_*)-¢)--)-l)--)_\
OO\]O’\Ul-I>L)Jl\)t-*O\DOO\IO\UI-I>L)JNP-“O

 

 

Case 2:18-cv-00788-JLR Document 16 Filed 11/07/18 Page 8 of 11

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERLAL

lf a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently produced
material is subject to a claim of privilege or other protection, the obligations of the receiving parties
are those set forth in Federal Rule_of Civil Procedure 26(b)(5)(B). This provision is not intended to
modify whatever procedure may be established in an e-discovery order or agreement that provides
for production without prior privilege review. The parties agree to the entry of a non-waiver order

under Fed. R. Evid. 502(d) as set forth herein

10. NON TERM]NATION AND RETURN OF DOCUMENTS
Within 60 days after the termination of this action, including all appeals, each receiving party
must return all confidential material to the producing party, including all copies, extracts and

summaries thereof Alternatively, the parties may agree upon appropriate methods of destruction

STIPULATED PROTECTIVE ORDER - 8 UNITED STATES ATTORNEY
C18-07881LR 1201 PAC]FIC AVE., STE. 700
TACOMA, WA 98402
(253) 428-3 800

 

 

\DOO\_]O\L/l-l>b)[\)>_‘

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cV-OO788-JLR Documerit 16 Filed 11/07/18 Page 9 of 11

Notwithstanding this provision, counsel are entitled to retain one archival copy of all

documents filed with the cou.rt, trial, deposition, and hearing transcripts, correspondence, deposition

and trial exhibits, expert reports, attorney work product, and consultant and expert work product,

even if such materials contain confidential material

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise

lT lS SO STIPULATED, THROUGH COUNSEL OF RECORD

DATED this 7th day of November, 2018.

DATED this 7th day ofNovember, 2018.

STII’ULATED PROTECUVE ORDER - 9
C 18-0788 JLR

ANNETTE L. HAYES
United States Attorney

/S/ Patricia D. Gugin

PATRICIA D. GUG]N, WSBA # 43458
Assistant United States Attorney
United States Attomey’s foice

1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402

Phone: 253-428-3800

E-mail: pat.gugin@usdo]`.gov
Attomey for Defendant

/S/ Ti}?fanv]\/I. Carrwright

TIFFANY CARTWRIGHT, WSBA#43564
l\/lacDonald Hoague & Bayless

705 Second Ave., Ste. 1500

Seattle, WA 98104-1745

Phone: 206-

E-mail: Tiffanyc@mhb.com
Attorneys for Plaintiff

UNlTED STATES ATTORNEY
1201 PACIFIC AVE., STE. 700
TACOMA, WA 98402
(253) 428-3800

 

 

\OOO\]O\L!\->l)l[\.)i-\

wl\)wr\)l\)r\.)l\)r\>r\.)»_i»-»_\,_.,_.,_r,_.,_.,_.,_.
OO\]O\U\.!>L»J[\J+-*C\OOO\]O\th-J>w[\.))-JO

 

 

Ca$e 2118-CV~00788-JLR DOCleent 16 Filed 11/07/18 Page 10 01 11

ORDER

PURSUANT TO STlPULATlON, lT IS SO ORDERED.

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding
in any other court, constitute a waiver by the producing party of any privilege applicable to those
documents, including the attorney-client privilege, attorney work-product protection, or any other

privilege or protection recognized by law.

yca
DATEDrhiSiday er NDL>» ,2018. QW j

»The Honor ble J ames L. Robart
United Stat s District Judge

STIPULATED PROTECTIVE ORDER - 10 UNITED STA'l`ES ATTORNEY
C18-0788 JLR 1201 PACIFIC AV`E,, STE. 700
TACOMA, WA 93402
(253) 428-3800

 

\OOO\]O`\Ul-I>b~>l\.)r-*

l\)l\.)[\.)[\)[\)[\)[\)[\)[\.)»-l)-\»_A»-i-\)_A)-->-\»-*»-\
OO\IO\U\_-|>~L)J[\)»-*C©OO\]O\U\-l>~wl\.)i-\O

 

 

Case 2118-cv-OO788-.]LR Document 16 Filed 11/07/18 Page 11 of 11

EMIA
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

1, [print or type full name],. of

[print or type full address], declare under penalty of perjury that 1 have
read in its entirety and understand the Stipulated Protective Order that was issued by the United
States District Court for the Western District of Washington on [date] in the case of
Alberta sz`z‘h v Acostcz, Case No. C18-0788 JLR. 1 agree to comply with and to be bound by all the
terms of this Stipulated Protective Order and l understand and acknowledge that failure to so comply
could expose me to sanctions and punishment in the nature of contempt l solemnly promise that 1
will not disclose in any manner any information or item that is subject to this Stipulated Protective
Ordei to any person or entity except in strict compliance with the provisions of this Order.

l further agree to submit to the jurisdiction of the United States District Court for

the Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action

Date:

 

City and State where sworn and signed:

 

Printed name:

 

 

Signature:
sriPULArED PRoTECTIvE oRDER - 11 UNiTED sTATEs ArroRNEY
C18-07ss JLR 1201 PACIFIC AvE., sri-1 700

'1`ACOMA, WA 98402
(253) 428-3800

 

